By Judge Joseph E. Spruill, Jr.
In this slip and fall case, the Court is asked by the plaintiff to compel the defendant to produce copies of any accident or incident reports in defendant’s possession.
The defendant objects, claiming such report is a work product document prepared in anticipation of litigation and is protected by the attomey/client privilege. I have reviewed in camera the report requested. It is a statement given by an employee of the defendant corporation to an adjuster for the defendant’s insurer.
Before granting this Motion, it must be shown that plaintiff has a substantial need of these materials and that it would impose upon the plaintiff an undue hardship to obtain the substantial equivalent by other means. Rule 4:1(b)(3). The deposition of this witness has been taken, and a copy of the transcript has been provided to the Court. While the testimony and statements of this witness in the deposition and in the report to the insurer are hardly a model of clarity, they are substantially equivalent. Both parties know the identity of this witness and have an equal opportunity to depose him. Where the witness to the accident is known and available to both sides, discovery should not be granted. Rakes v. Fulcher, 210 Va. 542 (1970).
For these reasons, the Motion to Compel is denied.